NO. 12-13-00078-CR

                          IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

SHAWANNA NICOLE HUGHES,                          §      APPEAL FROM THE 420TH
APPELLANT

V.                                               §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                         §      NACOGDOCHES COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       Shawanna Nicole Hughes appeals her convictions for driving while intoxicated with a
child passenger and possession of a controlled substance. Appellant’s counsel filed a brief
asserting compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493
(1967) and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). We affirm.


                                         BACKGROUND
       A Nacogdoches County grand jury returned an indictment against Appellant alleging that
she committed the offense of driving while intoxicated with a child passenger. The indictment
also alleged two separate counts of possession of a controlled substance. Appellant waived her
right to a jury trial and pleaded guilty to each count in the indictment. The trial court conducted
a sentencing hearing in which Appellant testified on her own behalf and requested community
supervision. The trial court assessed punishment at two years of confinement for the driving
while intoxicated with a child passenger charge, and five years of imprisonment for the
possession of a controlled substance charges. The trial court ordered the sentences to run
concurrently and did not assess a fine. This appeal followed.
                                 ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         Appellant’s counsel has filed a brief in compliance with Anders and Gainous. Counsel
states that he has reviewed the appellate record and that he is unable to find any reversible error
or jurisdictional defects. In compliance with Anders, Gainous, and High v. State, 573 S.W.2d
807 (Tex. Crim. App. 1978), counsel’s brief presents a thorough chronological summary of the
procedural history of the case and further states why counsel is unable to present any arguable
issues for appeal.1 See Anders, 386 U.S. at 745, 87 S. Ct. at 1400; Gainous, 436 S.W.2d at 138;
see also Penson v. Ohio, 488 U.S. 75, 80, 109 S. Ct. 346, 350, 102 L. Ed. 2d 300 (1988).
         We have considered counsel’s brief and have conducted our own independent review of
the record. We found no reversible error. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex.
Crim. App. 2005).


                                                  CONCLUSION
         As required, Appellant’s counsel has moved for leave to withdraw. See In re Schulman,
252 S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State, 813 S.W.2d
503, 511 (Tex. Crim. App. 1991). We are in agreement with Appellant’s counsel that the appeal
is wholly frivolous. Accordingly, his motion for leave to withdraw is granted, and the judgment
of the trial court is affirmed. See TEX. R. APP. P. 43.2(a).
         Counsel has a duty to, within five days of the date of this opinion, send a copy of the
opinion and judgment to Appellant and advise her of her right to file a petition for discretionary
review. See TEX. R. APP. P. 48.4.; In re Schulman, 252 S.W.3d at 411 n.35. Should Appellant
wish to seek further review of this case by the Texas Court of Criminal Appeals, she must either
retain an attorney to file a petition for discretionary review or she must file a pro se petition for
discretionary review. See id. at 408 n.22. Any petition for discretionary review must be filed
within thirty days after the date of this opinion or after the date this court overrules the last
timely motion for rehearing. See TEX. R. APP. P. 68.2(a). Any petition for discretionary review
must be filed with the clerk of the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68.3(a).
Any petition for discretionary review should comply with the requirements of Rule 68.4 of the


         1
           Counsel states in his motion to withdraw that he provided Appellant with a copy of his brief. Appellant
was given time to file her own brief in this cause. The time for filing the brief has expired, and we have received no
pro se brief.


                                                          2
Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4; In re Schulman, 252 S.W.3d at
408 n.22.
Opinion delivered February 28, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)



                                                           3
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         FEBRUARY 28, 2014


                                         NO. 12-13-00078-CR


                                SHAWANNA NICOLE HUGHES,
                                         Appellant
                                            V.
                                   THE STATE OF TEXAS,
                                         Appellee


                                Appeal from the 420th District Court
                      of Nacogdoches County, Texas (Tr.Ct.No. F1219049)

                       THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                       It is therefore ORDERED, ADJUDGED and DECREED that Appellant’s
counsel’s motion to withdraw is granted, the judgment of the court below be in all things
affirmed, and that this decision be certified to the court below for observance.
                       By per curiam opinion.
                       Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.